Citation Nr: 1446399	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  09-28 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

According the agency of original jurisdiction (AOJ), the Veteran had active military service from June 1977 to June 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The instant matter was previously before the Board in November 2012, at which time it was remanded to the AOJ for additional development.  The AOJ thereafter readjudicated the claim and denied it via February and March 2013 supplemental statements of the case (SSOCs), the latter of which is contained in the Veteran's Virtual VA file.  


FINDING OF FACT

The Veteran's service-connected left knee disability is manifested by painful motion tantamount to limitation of flexion no worse than 60 degrees or extension no worse than 5 degrees; objective findings of instability and/or subluxation of the left knee are not shown


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The law also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the issue of entitlement to an initial rating greater than 10 percent for a left knee disability stems from a disagreement with a downstream element, and as such, no additional notice is required with respect to that claim because the purpose that the notice is intended to serve has been fulfilled with respect to those claims.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  The evidence obtained and/or associated with the claims folder includes the Veteran's VA treatment records, private medical evidence, VA examination reports, and lay statements in support of his claim.  The Board notes that on remand from the Board, the Veteran was afforded the opportunity to provide additional information regarding treatment from VA and/or private clinicians, but indicated that he had no additional evidence to submit.

Further, the Veteran was been provided with several VA examinations in connection with his claim of service connection for a left knee disability and appeal of the initial disability rating assigned.  The Board finds that the VA examination reports, along with the relevant VA and private treatment records, contains sufficient evidence by which to evaluate the severity of the Veteran's right-knee disability in the context of the rating criteria and throughout the pendency of the Veteran's claim.  Thus, the Board has properly assisted the Veteran by affording him adequate VA examinations.

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where, as in the case of the Veteran's left knee disability, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson, supra.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2013).

The Veteran's service-connected left knee disability, characterized as status post left knee partial ACL (anterior cruciate ligament) tear and arthroscopic surgery, medial meniscus, has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260, which pertains to limitation of flexion.  Under DC 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees.  38 C.F.R. § 4.71a, DC 5260 (2013).  A 10 percent rating is warranted when flexion is limited to 45 degrees.  Id.  A 20 percent rating is for consideration when flexion is limited to 30 degrees.  Id.  A 30 percent rating is applicable where flexion is limited to 15 degrees.  Id.  When, however, the limitation of motion of the specific joint involved is not compensably disabling under the appropriate diagnostic codes, a rating of 10 percent is assignable for each major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.71a; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating even though there is no actual limitation).

A review of the record shows that the Veteran underwent surgery for his left knee many years prior to his seeking service-connected compensation benefits for a left knee disability.  He was first examined in connection with his claim of service connection for a left knee disability in February 2008.  At that time, he complained of pain, instability, giving way, stiffness, weakness, and effusion.  He reported that his left knee "buckles" and at times "won't go where [he] want[s] it to go."  He also stated that prolonged sitting caused his knee to stiffen.  Intermittent use of a cane was also noted.  Range-of-motion testing revealed full extension and flexion to 120 degrees, with pain at 120 degrees.  The examiner found no objective evidence of instability and additional limitation of motion on repetitive testing.  Crepitation and grinding were indicated and functional limitations were prolonged standing and walking.  The Veteran was noted to be able to stand for 15 to 30 minutes and to walk for more than one-quarter but less than 1 mile.  X-rays of the left knee revealed no evidence of fracture or dislocation and no significant degenerative disease or joint effusion.  

Relevant VA and private treatment records show that the Veteran's underwent a magnetic resonance imaging (MRI) scan in February 2008, the results of which showed minimal degenerative changes, but no fracture or dislocation.  The joint spaces were also noted to be within normal limits.  During an August 2008 orthopedic surgery consultation, the Veteran reported left-knee instability when walking and requested a brace.  VA treatment records contained in Virtual VA also show that the Veteran was issued a cane to help alleviate his left knee pain, and record his complaints of left knee buckling, giving way, swelling, and pain.  A January 2013 orthopedic surgery outpatient note indicates that he Veteran presented for evaluation of left knee pain.  He reported that his knee sometimes gave way, but denied episodes of locking or catching.  The clinician indicated that a brace to assist with left knee stability would be ordered.

The Veteran underwent another VA examination in January 2013.  He stated that since his VA examination in 2008, his knee condition had worsened, reporting increased pain in his left knee secondary to arthritis.  The Veteran reported wearing a brace as needed and using a cane for ambulation "in case [he] might stumble."  The Veteran stated that when he does not wear the brace, his left knee sometimes "buckles" while walking, or suddenly gives way for "a split second."  He estimated his daily pain level to be from 7 to 10, depending on activities.  He reported increased pain with squatting, sudden turns, and prolonged standing and sitting too long.  Flare-ups were denied and the Veteran indicated that pain is alleviated by a cessation of activities.  

Range-of-motion testing revealed full extension, without pain, and flexion to 120 degrees, with pain at 120 degrees.  Repetitive testing yielded the same results.  Functional loss as noted to be less movement than normal and pain on movement, and the examiner noted the lack of objective clinical evidence of incoordination, weakness, or fatigability.  Muscle strength testing was normal, and there was no objective evidence of left-knee instability, as demonstrated by normal results when the Lachman, posterior drawer, and medial-lateral instability tests were performed.  There was also no evidence of patellar subluxation or dislocation, shin splints, stress fractures, or any other tibial and/or fibular impairment.  The examiner determined that the Veteran's previous meniscal tear was manifested by frequent episodes of joint pain.  The examiner also observed the Veteran's gait was noted to be normal and noted that the Veteran removed his knee brace for the examination and did not replace it upon leaving.  X-rays showed no evidence of fracture, dislocation, or patellar subluxation, but did reveal mild degenerative changes, with stable appearance since the previous examination.

Based on the objective evidence of record, it is clear that the Veteran does not have flexion limited to a compensable degree, even considering the degree at which he experiences pain.  See 38 C.F.R. § 4.71a, DC 5260.  Accordingly, a rating greater than 10 percent is not warranted based on actual limitation of motion caused by the Veteran's left knee disability because the Veteran was able to achieve flexion beyond that which would be considered even noncompensable.  Further, the Veteran has no limitation of extension and thus consideration of his disability under DC 5261, pertaining to limitation of extension, is not necessary.  

The Board notes that, when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss a veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.

On examination in 2008 and 2013, it was indicated that pain began at no worse than 120 degrees of flexion.  The relevant evidence also references knee pain.  The Board finds, however, that the Veteran's painful motion is accounted for by his 10 percent disability evaluation and there is no basis upon which to assign a higher rating.  See Lichtenfels, supra.  Indeed, it appears that the Veteran's disability in this regard was initially rated on the basis of painful motion, as the medical evidence of record demonstrates that the Veteran did not experience an objective compensable limitation of motion during the relevant time period.  See id.

Notably, despite the point at which his pain begins, the Veteran has consistently been able to achieve greater degree of motion than that which would be compensable.  In this regard, the Court has affirmed that pain itself does not constitute functional loss and "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' 38 C.F.R. § 4.40, in order to constitute functional loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Thus, an evaluation in excess of the minimum compensable rating on account of pain must be based on demonstrated functional impairment.  Given the Veteran's ability to achieve flexion to 120 degrees and extension to 0 degrees during the relevant time period, it is clear that his pain does not result in a functional loss equivalent to that which would warrant a rating greater than the currently assigned 10 percent.  Further, the Veteran has denied flare-ups, and the examiner found no evidence of weakened movement, fatigability, or incoordination.  While the Veteran has reported swelling, he has not indicated the extent of functional impairment due to swelling, nor is there any evidence to suggest that swelling further limits his functional abilities.  

Indeed, from a functional standpoint, it has been noted that the Veteran has had pain on movement and diminished capacity for prolonged standing and walking; however, he has clearly been able to achieve a greater range of motion than that required for a higher rating, even taking into account the DeLuca factors, at all times during the relevant time period.  Accordingly, as the evidence fails to reveal a compensable loss of motion, even with consideration of functional loss, the Board finds that a rating greater than the currently assigned 10 percent is not warranted under the DCs pertaining specifically to limitation of motion.  

The Board notes that VA's General Counsel has issued a precedential opinion that provides guidance concerning rating claims for knee disorders.  See VAOPGCPREC 23-97 (July 1, 1997).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In VAOPGCPREC 23-97, VA's General Counsel held that a veteran who has arthritis and instability of the knee may be granted a separate rating for instability under DC 5257, provided that a separate rating is based upon additional disability.  Under DC 5257, a 30 percent evaluation is for application when there is severe recurrent subluxation or lateral instability; a 20 percent rating is assignable for moderate disability; a 10 percent rating is assignable for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2013).

In the instant case, the Board finds no objective medical evidence of subluxation or lateral instability in the left knee.  The Board acknowledges the Veteran's complaints of instability and giving way during the pendency of his claim; the VA examiners, however, found no evidence of instability and the Veteran denied any episodes of dislocation or recurrent subluxation.  Although the Veteran is competent to report that his knee gives way, the Board finds that as a lay person without the appropriate medical training and expertise, he is not competent to state that that symptom is indicative of true instability as opposed to some other patellofemoral dysfunction, especially in light of the VA examiner's finding that the Veteran's left knee was stable.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Indeed, the results of all objective tests designed specifically to diagnose or assess knee joint instability were normal.  The Board thus finds the objective medical evidence to be more probative than the Veteran's subjective complaints.  Accordingly, the Board finds that a separate rating under DC 5257 is not warranted as the evidence fails to demonstrate recurrent subluxation or lateral instability of the left knee.  See 38 C.F.R. § 4.71a, DC 5257.

The Board has also considered whether the Veteran may be entitled to a higher rating under the following DCs applicable to disabilities of the knee:  (1) DC 5256 which pertains to disabilities involving ankylosis of the knee; (2) DC 5258 which provides for a 20 percent evaluation for dislocated semilunar cartilage "with frequent episodes of 'locking,' pain, and effusion into the joint'"; and (3) DC 5262 which is used to evaluate impairments of the tibia and fibula.  38 C.F.R. § 4.71a, DCs 5256, 5258, 5262 (2013).  Here, there is no evidence of ankylosis of the left knee joint or any impairment of the tibia or fibula to allow for application of DC 5256 or 5262.  Further, the evidence of record does not demonstrate any complaints of dislocated cartilage.  Thus, DC 5258 is not for application.

The Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  In this regard, the Board finds that the symptoms of the Veteran's left knee disability have not been so exceptional or unusual that the schedular criteria do not adequately compensate for them.  Here, the Veteran's main symptoms have been pain, decreased motion, and limitation of activities.  The Board does not find that the Veteran's symptoms take his case outside the norm such that referral for consideration of a higher evaluation on an extraschedular basis is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R § 3.321(b)(1) (2012).  Indeed, the rating schedule and associated regulations compensate for pain and limited motion.  Although limitation of activities such as walking and standing, and use of a brace and/or cane are not specifically noted in the rating schedule, it is clear the Veteran's activities are limited due to his knee pain and decreased motion and that those assistive devices are used to alleviate the Veteran's symptoms, which are accounted for by the rating schedule.

In sum, the Board finds that the evidence does not support a rating higher than the currently assigned 10 percent rating for the Veteran's left knee disability.  In finding that an evaluation greater than 10 percent is not warranted, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a rating in excess of 10 percent for the Veteran's left knee disability at any point during the pendency of his claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to an initial disability rating greater than 10 percent for service-connected left knee disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


